DETAILED ACTION
Application 15/827214, “CURRENT COLLECTOR, ELECTRODE PLATE AND BATTERY CONTAINING THE SAME, AND APPLICATION THEREOF”, was filed on 11/30/17, is a continuation of a PCT application filed on 4/25/17, and claims priority from a foreign application filed on 1/12/17. 
This Office Action on the merits is in response to communication filed on 12/15/21.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed on 12/15/21 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
Okamura teaches a maximum room temperature film resistance of 0.040 [Symbol font/0x57]󠄀/󠄀󠄀 and therefore does not teach or suggest the claimed limitation wherein the film resistance satisfies 0.08 [Symbol font/0x57]󠄀/󠄀󠄀 ≤ RS ≤ 8.4 [Symbol font/0x57]󠄀/󠄀󠄀.  In response, this deficiency of S ≤ 8.4 [Symbol font/0x57]󠄀/󠄀󠄀, spanning three orders of magnitude.  Thus, the value suggested by Okamura is found to be very close to the low end of a comparatively very broad range.  Additionally, applicant’s specification suggests comparable behavior for values lying inside and slightly outside the claimed range such as the value of Okamura.  Thus, the prima facie case of obviousness is maintained despite the amendment to the film resistance RS range.  See the art rejections for more detail.
The purpose of selecting small surface resistance values in Okamura is to avoid non-neglectable energy losses (Okamura paragrpah [0096]), whereas the purpose of applicant in selecting a higher surface resistance range is to avoid undesirable short circuit to improve safety (paragraph [0007] of the as-filed specification).  These objectives are different, thus the divergent ranges of Okamura and the claimed invention represent a nonobvious distinction.  In response, under US patent prosecution, “[i]n determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” (MPEP 2141 III).  Moreover, the prior art need not recognize the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, the high end of the Okamura film resistance range [i.e. at 0.040 [Symbol font/0x57]󠄀/󠄀󠄀] is comparatively close to the low end of the claimed range [i.e. at 0.080 [Symbol font/0x57]󠄀/󠄀󠄀], with both being within the broad range taught in applicant’s as-filed specification to provide desirable results.  Thus, the advantages or behaviors expected to be present at the low end of the claimed range would also be expected of the high end of the Okamura range, meaning that the presence of the advantage alone is not enough to establish nonobviousness.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 8-9, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US 2006/0105243) in view of Muraoka (US 2009/0202907) and Ho (US 2014/0329126).
Regarding claim 1, Okamura teaches a battery comprising a positive electrode plate, a separator, and a negative electrode plate (paragraph [0003, 0146]), wherein the positive and/or negative electrode plate is an electrode comprising a current collector and an electrode active material layer formed on a surface of the current collector (paragraphs [0031,0063]).
 Okamura further teaches wherein the current collector is a current collector (e.g. Figure 1), comprising an insulation layer (item 11) and a conductive layer (items 12 and 13 together make up a composite conductive layer), the insulation layer being configured to bear the conductive layer (paragraph [0040]), the conductive layer being configured to bear an electrode active material layer (paragraphs [0003, 0070, 0146]), and the conductive layer being placed on at least one surface of the insulation layer (paragraph [0040, 0146]).  
Okamura further teaches the conductive layer being formed from material such as aluminum and copper or combinations thereof (paragraphs [0006, 0088, 0093]; Okamura claims 6 and 7).
Okamura further teaches the thickness D2 of the conductive layer being between 1 and 1000 nm.  More specifically, paragraphs [0113-0114] corresponding to Example 2 where a total composite conductive layer thickness is 0.8 microns. Thus, if the layers 12 and 13 of Okamura are interpreted to together form a composite conductive layer having total thickness D2, the total thickness may be 0.8 microns, lying within the claimed range.  

Regarding the 12/15/21 amendment, Okamura does not expressly teach wherein the room temperature film resistance Rs of the conductive layer satisfies an expression: 0.08 [Symbol font/0x57]󠄀/󠄀󠄀 ≤ RS ≤ 8.4 [Symbol font/0x57]󠄀/󠄀󠄀.
However, it has been held that a prima facie case of exists where the range of the prior art does not overlap the claimed range, but is close enough to provide the same or similar behavior (MPEP 2144.05 I).  
In this case, Okamura does teach the surface electric resistance of the conductive layer is less than 40 m[Symbol font/0x57]󠄀/cm (paragraph [0095]) with exemplary values such as 12.0 and 8.9 m[Symbol font/0x57]󠄀/cm (Table 3 examples 1 and 2).  Applicant has argued that these surface electric resistance values in m[Symbol font/0x57]󠄀/cm are directly comparable units to the claimed units of [Symbol font/0x57]󠄀/󠄀󠄀 used for Rs (7/10/20 remarks at page 9; 12/15/21 remarks at page 6), thus Okamura is agreed to teach room temperature film resistance Rs values such as 0.0089, 0.0120 and values up to 0.040 [Symbol font/0x57]󠄀/󠄀󠄀.  
The high point value taught by Okamura, 0.040 [Symbol font/0x57]󠄀/󠄀󠄀, is lower than the lowest value of the currently claimed range, 0.08 [Symbol font/0x57]󠄀/󠄀󠄀.  However, applicant’s specification generally teaches that when the film resistance Rs meets 0.016 [Symbol font/0x57]󠄀/󠄀󠄀 ≤ RS ≤ 420 [Symbol font/0x57]󠄀/󠄀󠄀, short circuit resistance is reduced so that safety of the battery is made desirable (applicant’s specification at paragraph [0043, 0084-0085]; published paragraph [0042, 0080-0081]).  See also applicant’s claim 1 as originally filed.  Thus, the range of values taught by Okamura overlaps the range of values taught by applicant to be effective for producing the desirable result of safety improvement of the battery.
The currently claimed range, 0.08 [Symbol font/0x57]󠄀/󠄀󠄀 ≤ RS ≤ 8.4 [Symbol font/0x57]󠄀/󠄀󠄀, is described in applicant’s specification as the “more preferably” used range (paragraph [0087]; published 
Thus, the record does not distinguish the claimed range [0.08 [Symbol font/0x57]󠄀/󠄀󠄀 ≤ RS ≤ 8.4 [Symbol font/0x57]󠄀/󠄀󠄀] from the values taught by Okamura [e.g. 0.040 [Symbol font/0x57]󠄀/󠄀󠄀] in terms of performance so as to weigh against a prima face case of obviousness based on closeness of disclosed ranges.  Therefore, the prima facie case of obviousness remains, notwithstanding the claiming only of the “most preferably” used portion of the broad range of applicant’s disclosure. 
It is noted that although Okamura teaches that the surface resistance of the conductive layer should be less than 40 m[Arial font/0x57]󠄀/cm at paragraph [0095], Okamura clarifies that this range is preferable simply because higher resistance values provide energy losses which “cannot be neglected” (paragraph [0096]).  Thus, a skilled artisan would understand higher resistances to still provide functional embodiments, but which are less desirable due to linear energy loss increase associated with ohmic (V=IR) energy consumption.

Claim 1 further requires the following feature drawn to the battery as a whole, to which Okamura is silent: when an internal resistance of the battery is referred to as r and a theoretical capacity of the battery is referred to as Cap, a relation between r and Cap meets the conditional expression 126 Ah●m[Symbol font/0x57] ≤ r X Cap ≤ 384 Ah●m[Symbol font/0x57], and the theoretical capacity Cap satisfies 3.2 Ah ≤ Cap ≤ 48 Ah.

For example, Muraoka teaches batteries having desirable performance, which are configured to have a capacity of 2.9 Ah coupled with an internal resistance of 40 m[Symbol font/0x57], for a product of 116 Ah●m[Symbol font/0x57] (see Table 1, Example 1), the capacity being a measured capacity (paragraph [0080]).  Muraoka further teaches that batteries configured to have the above recited properties provide a desirable battery which balances safety and power output (paragraphs [0008-0010]).  Muraoka further teaches that the recited properties are achieved by appropriate selection of battery components (paragraph [0011]).  
It would have been obvious to a person having ordinary skill in the art to modify the battery of Okamura so as to have a measured capacity of 2.9 Ah coupled with an internal resistance of 40 m[Symbol font/0x57], for a product of 116 Ah●m[Symbol font/0x57] as taught by Muraoka for the benefit of configuring the battery to have a desirable combination of battery safety and power output as taught by Muraoka.

It is noted that Muraoka reports measured capacity values (paragraph [0080]) with the reported capacity value (2.9 Ah) and r X Cap value (116 Ah●m[Symbol font/0x57]) lying below the claimed values.  However, the capacity value of Muraoka is a measured rather than a theoretical value.  

Therefore, a skilled artisan at the time of invention would have understood that the 2.9 Ah capacity measured by Muraoka would correspond to a theoretical capacity which is up to 142% higher (the inverse of 70%) since the measured capacity would be expected to be lower than the theoretical capacity.  It follows that by reporting a 2.9 Ah measured capacity, Ho suggests a theoretical capacity of 4.1 Ah and an r X Cap value of 165 Ah●m[Symbol font/0x57]  (if the measured capacity was 70% of the theoretical capacity) or higher (if the measured capacity was lower than 70% of the theoretical capacity).  These suggested values lie within (or at least overlap) the claimed range, rendering the claimed battery properties obvious over the cited art.  


Regarding claims 4, 17 and 18, the cited art remains as applied to claim 1.  Okamura further teaches the thickness of the insulation layer lying within the ranges of 1 to 50 microns, 2 to 30 microns, or 5 to 20 microns (paragraph [0043, “X1” @ Table 1]).

Regarding claim 6, the cited art remains as applied to claim 1.  Okamura further teaches the insulation layer being made of polyethylene terephthalate (paragraph [0041], Table 1).

Regarding claim 8-9, the cited art remains as applied to claim 1.  Claims 8 and 9 further include limitations drawn to the method of making the current collector.  
However, as described in MPEP 2113, “[t]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.  In this case, the method of making limitations set forth in claims 8 and 9 do not expressly require or otherwise imply any structure beyond that described in base claim 1; therefore, the dependent limitations do not further distinguish the claimed product from that taught by Okamura.  
It is noted that Okamura does teach that the conductive layer may be formed by bonding, vapor deposition, sputtering, plating, and like techniques (paragraph [0119]).

Regarding claims 19 and 20, the claims include new limitations defining the manner used to measure the film resistance parameter referred to in claim 1, but does not otherwise alter the parameter or change the value thereof.  Therefore, the new limitations are not found to impart patentability to the claims at least because i) the claims are drawn to product; it is not required of the prior art to perform the same processes and techniques described in the claims, and ii) the particular measurement techniques recited in claims 19-20 are not determined to change the value of the parameters in a manner which would make the film resistance value suggested by the prior art to no longer fall within the scope of the claim. 


Claim 7 is rejected over Okamura (US 2006/0105243) in view of Muraoka (US 2009/0202907) and Ho (US 2014/0329126) as in claim 1, and further in view of Yushin (US 2015/0349346). 
Regarding claim 7, the cited art remains as applied to claim 1.  Okamura does not appear to teach wherein a hole is defined in the conductive layer, or a through hole is defined in the current collector penetrating through the insulation layer and the conductive layer.
In the battery art, Yushin teaches a current collector having a hole disposed therein (e.g. Figure 29) for the benefit of improving permeability of lithium ion towards the separator (e.g. paragraph [0072]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide a hole in the conductive layer for the benefit of facilitating ion transport through the current collector as taught by Yushin.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723